DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 04/01/2022 have been accepted and entered. All objections and 112(b) rejections set forth in the office action mailed on 01/05/2021 have been overcome. 
Response to Arguments
In response to applicant’s arguments on page 10-14 of applicant’s remarks regarding the combined weight of the of the combined welder and fume extractor system taught by McQuerry et al. (hereinafter referred to as McQuerry) as modified by Barhorst & Hsu (hereinafter referred to as Barhorst), the Examiner believes that in the previous office action, the optimization rejection of claim 15 properly rejects the limitations of claim 15 as stating it would only require routine optimization for someone holding ordinary skill in the art at the time the invention was filed to combine the two teachings of McQuerry and Barhorst to be 50 lbs. or under. Since McQuerry states that the combined welder and fume extractor should be 30 lbs. or less to allow for it to be carried by a human welder into remote locations, the mass of the system is a result effective variable that would only achieve routine and expected results of increased portability. The combined system of McQuerry and Barhorst does not need to explicitly teach that their combined weights are less than 50 lbs. as it would only require a PHOSITA to perform routine optimization to achieve the claimed value. 
Additionally, with the limitations of claim 15 and 18 added to claim 1, the limitation of the 
combined system being 50 lbs. or less is clearly taught by McQuerry and the combined weight with the wire feeder taught by Barhorst does not come into play as Barhorst does not specify a weight so it does not teach away from the teachings of McQuerry. Barhorst is simply used for the addition of the wire feeder and not to teach the combined weight of the system.
	Despite this, the Examiner has used new prior art in the 103 rejection below to better teach the portability of the wire feeder and a new reference to teach the fume extractor with wire fed through it.
	With regard to claim 20 and 22, as they are amended with the same limitation of claim 1, the argument above applies the as well.
	As a result, claims 1-22 remain rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuerry et al. (US 20180369886 A1) hereinafter referred to as McQuerry in view of Roth et al. (US 20080149611 A1) hereinafter referred to as Roth.
Regarding claim 1, McQuerry teaches of a combined welder and fume extractor system (Fig. 2, combined welder and fume extractor system 200), the system comprising:
a chassis assembly (Fig. 2, external housing 205);
a controller and a user interface (Fig. 2, controller/user interface 240), disposed substantially 
within the chassis assembly (all components 210-240 and 270 go inside external housing 205), configured to control operation of the system and allow a user to interact with the system (¶ [0027], controller/user interface (CUI) 240 configured to control the operation of the combined welder and fume extractor system 200 and allow a user to interact with the combined welder and fume extractor system);
	a filter compartment within the chassis assembly (Fig. 2, filter housing 240) having at least one filter configured to extract welding fume particles from a stream of air forced through the filter compartment (¶ [0029], The filter housing 220 may include one or more filters to filter the fumes (fume particles) out of the air);
	an extractor compartment within the chassis assembly having at least one fan configured to force the stream of air through the filter compartment (Fig. 2, fan/blower 230);
	a welding power source compartment within the chassis assembly (Fig. 2, welding power source 270) having welding power electronics circuitry configured to generate welding output power for a welding operation (¶ [0030], The battery pack 210 of the combined welder and fume extractor system 200 provides electrical power to at least the fan/blower assembly 230, the CUI 240, and the welding power source 270., in order for the welding power source 270 to receive electricity and to produce power the welding power source would need to have electronics circuitry); and
	wherein the weight of the combined welder and fume extractor system is 50 lbs. or less (¶ [0033], the weight of the combined welder and fume extractor system 200 is less than about 15 kg or 30 lbs.) such that the system is portable by a human welder and is configured to be worn and carried on a back of the human welder (Fig. 3, combined welder and fume extractor system 200 and human welder 300).
	McQuerry fails to teach of a wire feeder compartment within the chassis assembly having a spool of a welding wire electrode and a wire feeder configured to feed the welding wire electrode from the spool.
	Roth teaches wire feeder compartment (Fig. 2, wire feeder 32) within the chassis assembly (¶ [0014], The hands-free carrying case 10 includes an electrode wire spool 29 disposed inside the case 10) having a spool of a welding wire electrode and a wire feeder configured to feed the welding wire electrode from the spool (Fig. 2, electrode wire spool 29 is fed by wire feeder 32).
	Specifically, the combination the examiner has in mind is to add the electrode wire feeder and the electrode wire spool of Roth to the combined welder and fume extractor system of McQuerry so it is contained within its housing and powered by the welding power source of McQuerry. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Roth to modify McQuerry to include the above combination. Doing so allows for the wire feeder to be transported in situations where both hands are required (¶ [0010], Hands-free transport enables a user to safely transport the wire feeder up and down stairs, ladders, and/or scaffolding).
Regarding claim 3, McQuerry as modified teaches the system of claim 1, and McQuerry as modified further teaches wherein the system is configured to be plugged into an external source of electrical power (Fig. 2, electrical power cable/cord 410), generate the welding output power for the welding operation, and provide electrical power to at least the controller, the user interface, the extractor compartment, and the wire feeder compartment (¶ [0031], when the battery pack 210 is removed from the combined welder and fume extractor system 200 and placed in a docking station to be recharged, an electrical power cord/cable (e.g., from a 120 VAC electrical outlet) can be plugged into the combined welder and fume extractor system 200 to operate the combined welder and fume extractor system, McQuerry as modified would contain the wire feeder which would be powered by the external source as the external source powers the rest of the components of the system.).
Regarding claim 4, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches wherein the system is configured to operate off of an AC electrical power provided by an electrical grid or a portable generator (¶ [0031], via an electrical power cord/cable connected between the battery pack 210 and a 120 VAC electrical outlet), as facilitated by the welding power electronics circuitry (see rejection of claim 1, welding power source must have welding power electronics circuitry).
Regarding claim 5, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches wherein the welding power electronics circuitry includes inverter-based circuitry (¶ [0006], welding power source is an inverter-based power source).
Regarding claim 8, McQuerry as modified teaches the system of claim 1, and McQuerry as modified fails to teach wherein the welding power source compartment includes a feeder motor configured to be operatively connected to the wire feeder.
While Roth does not explicitly teach that the feeder motor is in the welding power source 
compartment, Roth does teach of a feeder motor configured to be operatively connected to the wire feeder (Fig. 2, motor 33 of wire feeder 32). 
	Specifically, the combination the examiner has in mind is to position the motor of the wire feeder of Roth in the welding power source compartment of McQuerry.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Roth to modify McQuerry as modified to place the feeder motor in the welding power source compartment. Rationale to support this conclusion of obviousness is that the simple rearrangement of parts within an invention to achieve an expected outcome, in the instant case to power the feeder motor and dispense the electrode wire, would only require routine skill within the art. MPEP 2144.04.VI.C. In re Japikse, 181 F.2d 1019, 86 USPQ 70.  
Regarding claim 9, McQuerry as modified teaches the system of claim 1, and McQuerry as modified teaches wherein the wire feeder compartment includes a feeder motor configured to be operatively connected to the wire feeder (The combined teachings of McQuerry in view of Roth place the wire feeder with all its necessary components in its own compartment in the housing of McQuerry).
Regarding claim 10, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches wherein the user interface is configured to allow a user to adjust a welding output current (¶ [0027]).
Regarding claim 11, McQuerry as modified teaches the system of claim 1, McQuerry as modified fails to teach wherein the user interface is configured to allow a user to adjust a wire feed speed of the welding wire electrode.
Roth teaches wherein the user interface is configured to allow a user to adjust a wire feed speed 
of the welding wire electrode (Fig. 4, wire speed control 50).
	Specifically, the combination the examiner has in mind is to add the wire speed control knob taught by Roth to the user interface of McQuerry.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Roth to modify McQuerry as modified to include the above combination. Doing so allows for the wire speed control to be readily accessible by the user (¶ [0019], these controls are also readily accessible to the user for the same situation discussed above).
Regarding claim 12, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches wherein the user interface is configured to allow a user to adjust a cubic feet per minute of the stream of air through the filter compartment (¶ [0027]).
Regarding claim 14, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches further comprising a workpiece clamp and cable configured to operatively connect to the system and a workpiece to make an electrically conductive connection there-between (Fig. 2, workpiece clamp 290 with cable attached to system 200).
Regarding claim 16, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches further comprising a rechargeable battery pack disposed within or attached to the chassis assembly (¶ [0030]; Fig. 2, rechargeable battery pack 210), wherein the system is configured to operate off of a DC electrical power provided by the rechargeable battery pack (it is known in the art that batteries produce DC electrical power). 
Regarding claim 17, McQuerry as modified teaches the system of claim 16, and McQuerry further teaches wherein the rechargeable battery pack is configured to be recharged via a docking station (¶ [0031], battery pack 210 can be placed in a docking station to be recharged).
Regarding claim 19, McQuerry as modified teaches the system of claim 1, and McQuerry further teaches further comprising adjustable shoulder straps configured to allow the system to be fitted to and worn by the human welder (Fig. 3, adjustable shoulder straps 310).
Regarding claim 20, McQuerry teaches of a combined welder and fume extractor system (Fig. 2, combined welder and fume extractor system 200), the system comprising:
a chassis assembly (Fig. 2, external housing 205);
a controller and a user interface (Fig. 2, controller/user interface 240), disposed substantially 
within the chassis assembly (all components 210-240 and 270 go inside external housing 205), configured to control operation of the system and allow a user to interact with the system (¶ [0027], controller/user interface (CUI) 240 configured to control the operation of the combined welder and fume extractor system 200 and allow a user to interact with the combined welder and fume extractor system);
at least one filter within the chassis assembly configured to extract welding fume particles from 
a stream of air forced through the at least one filter (¶ [0029], The filter housing 220 may include one or more filters to filter the fumes (fume particles) out of the air);
at least one fan within the chassis assembly configured to force the stream of air through the at 
least one filter (Fig. 2, fan/blower 230);
a welding power supply within the chassis assembly (Fig. 2, welding power source 270) having 
welding power electronics circuitry configured to generate welding output power for a welding operation (¶ [0030], The battery pack 210 of the combined welder and fume extractor system 200 provides electrical power to at least the fan/blower assembly 230, the CUI 240, and the welding power source 270., in order for the welding power source 270 to receive electricity and to produce power the welding power source would need to have electronics circuitry); and
	wherein the weight of the combined welder and fume extractor system is 50 lbs. or less (¶ [0033], the weight of the combined welder and fume extractor system 200 is less than about 15 kg or 30 lbs.) such that the system is portable by a human welder and is configured to be worn and carried on a back of the human welder (Fig. 3, combined welder and fume extractor system 200 and human welder 300).
	McQuerry fails to teach of a spool of the welding wire electrode and a wire feeder within the chassis assembly configured to feed the welding wire electrode from the spool.
	Roth teaches of a spool of the welding wire electrode (Fig. 2, electrode wire spool 29) and a wire feeder within the chassis assembly configured to feed the welding wire electrode from the spool (wire feeder 32).
	Specifically, the combination the examiner has in mind is to add the wire feeder with the electrode wire spool into a compartment within the housing of McQuerry so that it shares the same power source as McQuerry.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Roth to modify McQuerry to include the above combination. Doing so allows for the wire feeder to be transported in situations where both hands are required (¶ [0010], Hands-free transport enables a user to safely transport the wire feeder up and down stairs, ladders, and/or scaffolding). 
Claim 2, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuerry et al. (US 20180369886 A1) hereinafter referred to as McQuerry in view of Roth et al. (US 20080149611 A1) hereinafter referred to as Roth and Zamuner (US 20060226136 A1).
Regarding claim 2, McQuerry as modified teaches the system of claim 1, McQuerry teaches  further comprising a welding fume gun and vacuum hose assembly (Fig. 2, nozzle 260 and hose 250) and suction the welding fume particles, resulting from the welding operation, into the filter compartment as pulled by the at least one fan via the stream of air (¶ [0005], The system also includes a suction hose and nozzle configured to operatively connect to at least one of the fan/blower assembly or the filter housing, either directly or via the controller/user interface, to suck the welding fume particles away from a weld area.).
McQuerry fails to teach configured to allow the welding wire electrode to pass there-through 
when fed from the spool.
	Zamuner teaches of a welding fume extractor configured to allow the welding wire electrode to pass there-through when fed from the spool (Fig. 2, welding wire 16; ¶ [0030], Outer shell 60 of the nozzle together with the outer cylindrical portion of the insulating cylinder 52 form a fume extracting passageway or chamber 62 into which the fumes generated by the weld may be drawn into the nozzle from the work surface in the direction shown by the arrows 64.).
	Specifically, the combination the examiner has in mind is to replace the hose and nozzle of McQuerry as modified with the fume extractor and wire dispenser of Zamuner so that the wire feeder of McQuerry as modified is fed to the newly added fume extractor and wire dispenser. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zamuner to modify McQuerry as modified to include the above combination. Doing so allows combined elements of the system making it more convenient to use and less cumbersome (¶ [00026]).
Regarding claim 21, McQuerry as modified teaches the system of claim 20, and McQuerry further teaches further comprising a welding fume gun and vacuum hose assembly (Fig. 2, nozzle 260 and hose 250) and suction the welding fume particles, resulting from the welding operation, toward the at least one filter as pulled by the at least one fan via the stream of air (¶ [0005], The system also includes a suction hose and nozzle configured to operatively connect to at least one of the fan/blower assembly or the filter housing, either directly or via the controller/user interface, to suck the welding fume particles away from a weld area.).
Zamuner teaches of a welding extractor configured to allow the welding wire electrode to pass 
there-through when fed from the spool by the wire feeder (Fig. 2, welding wire 16; ¶ [0030], Outer shell 60 of the nozzle together with the outer cylindrical portion of the insulating cylinder 52 form a fume extracting passageway or chamber 62 into which the fumes generated by the weld may be drawn into the nozzle from the work surface in the direction shown by the arrows 64.)
	Specifically, the combination the examiner has in mind is to replace the hose and nozzle of McQuerry as modified with the fume extractor and wire dispenser of Zamuner so that the wire feeder of McQuerry as modified is fed to the newly added fume extractor and wire dispenser.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zamuner to modify McQuerry as modified to include the above combination. Doing so allows combined elements of the system making it more convenient to use and less cumbersome (¶ [00026]).
Regarding claim 22, McQuerry teaches of a combined welder and fume extractor system, the system (Fig. 2, combined welder and fume extractor system 200) comprising:
a chassis assembly (Fig. 2, external housing 205);
at least one filter within the chassis assembly configured to extract welding fume particles from a stream of air forced through the at least one filter (¶ [0029], The filter housing 220 may include one or more filters to filter the fumes (fume particles) out of the air);
at least one fan within the chassis assembly configured to force the stream of air through the at least one filter (Fig. 2, fan/blower 230);
a welding power supply within the chassis assembly (Fig. 2, welding power source 270) having welding power electronics circuitry configured to generate welding output power for a welding operation (¶ [0030], The battery pack 210 of the combined welder and fume extractor system 200 provides electrical power to at least the fan/blower assembly 230, the CUI 240, and the welding power source 270., in order for the welding power source 270 to receive electricity and to produce power the welding power source would need to have electronics circuitry);
	a welding fume gun and vacuum hose assembly (Fig. 2, nozzle 260 and hose 250) to suction the welding fume particles, resulting from the welding operation, toward the at least one filter as pulled by the at least one fan via the stream of air (¶ [0005], The system also includes a suction hose and nozzle configured to operatively connect to at least one of the fan/blower assembly or the filter housing, either directly or via the controller/user interface, to suck the welding fume particles away from a weld area.); and
wherein the weight of the combined welder and fume extractor system is 50 lbs. or less (¶ [0033], the weight of the combined welder and fume extractor system 200 is less than about 15 kg or 30 lbs.) such that the system is portable by a human welder and is configured to be worn and carried on a back of the human welder (Fig. 3, combined welder and fume extractor system 200 and human welder 300).
McQuerry fails to teach a welding fume gun and vacuum hose assembly configured to allow a welding wire electrode to pass there-through and suction the welding fume particles,
a spool of the welding wire electrode and a wire feeder within the chassis assembly configured to feed the welding wire electrode from the spool into the welding fume gun and vacuum hose assembly.
Zamuner teaches of a welding fume gun and vacuum hose assembly configured to allow a welding wire electrode to pass there-through and suction the welding fume particles (Fig. 2, welding wire 16; ¶ [0030], Outer shell 60 of the nozzle together with the outer cylindrical portion of the insulating cylinder 52 form a fume extracting passageway or chamber 62 into which the fumes generated by the weld may be drawn into the nozzle from the work surface in the direction shown by the arrows 64.).
Specifically, the combination the examiner has in mind is to replace the hose and nozzle of McQuerry as modified with the fume extractor and wire dispenser of Zamuner so that the wire fed to the system can be outputted through the newly added fume extractor and wire dispenser. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zamuner to modify McQuerry as modified to include the above combination. Doing so allows combined elements of the system making it more convenient to use and less cumbersome (¶ [00026]).
Roth teaches of a spool of the welding wire electrode (Fig. 2, electrode wire spool 29) and a wire feeder within the chassis assembly configured to feed the welding wire electrode from the spool into the welding fume gun and vacuum hose assembly (wire feeder 32, see combination with McQuerry as modified below).
Specifically, the combination the examiner has in mind is to add the wire feeder with the electrode wire spool into a compartment within the housing of McQuerry so that it dispenses the wire into the fume extractor wire output of McQuerry as modified. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Roth to modify McQuerry as modified to include the above combination. Doing so allows for the wire feeder to be transported in situations where both hands are required (¶ [0010], Hands-free transport enables a user to safely transport the wire feeder up and down stairs, ladders, and/or scaffolding).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuerry et al. (US 20180369886 A1) hereinafter referred to as McQuerry in view of Roth et al. (US 20080149611 A1) hereinafter referred to as Roth and Reynolds (US 6051804 A).
Regarding claim 6, McQuerry as modified teaches system of claim 1, McQuerry as modified fails to teach wherein the welding power electronics circuitry includes chopper-based circuitry.
Reynolds teaches wherein the welding power electronics circuitry includes chopper-based 
circuitry (Fig. 1, plasma arc cutting power supply 100, chopper 102 and 104).
	Specifically, the combination the examiner has in mind is to add the chopper-based circuitry of Reynolds into the welding power electronics circuitry of McQuerry. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Reynolds to modify McQuerry as modified to include the above combination. Doing so allows for inexpensive, controllable and not lossy circuitry to be used (Col. 2, lines 38-39).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuerry et al. (US 20180369886 A1) hereinafter referred to as McQuerry in view of Roth et al. (US 20080149611 A1) hereinafter referred to as Roth and Madsen (US 20160256950 A1).
Regarding claim 7, McQuerry as modified teaches the system of claim 1, McQuerry as modified fails to teach wherein the welding power electronics circuitry includes rectifier-based circuitry.
Madsen teaches wherein the welding power electronics circuitry includes rectifier-based 
circuitry (¶ [0006], FIG. 1 shows a prior art three-phase welding-type power supply…input rectifier consisting of diodes 101-106).
	Specifically, the combination the examiner has in mind is to add the rectifier based circuitry of Madsen into the welding power electronic circuitry of Roth.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Madsen to modify McQuerry as modified to include the above combination. Doing so provides a system that is universal to nearly all available power inputs  and is portable with a good power factor (¶ [0006], were the first welding-type systems to be “universal” in that they could accept nearly all available input power. They were also relatively portable and had improved power factors.). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuerry et al. (US 20180369886 A1) hereinafter referred to as McQuerry in view of Roth et al. (US 20080149611 A1) hereinafter referred to as Roth and Sickels (US 20160311045 A1).
Regarding claim 13, McQuerry as modified teaches the system of claim 1, McQuerry as modified fails to teach wherein the user interface is configured to allow a user to turn the system on and off.
Sickels teaches wherein the user interface is configured to allow a user to turn the system on 
and off (Fig. 3, user interface 38, power button 60).
	Specifically, the combination the examiner has in mind is to place a power button on the user interface of McQuerry as modified in the same way taught by Sickels. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Sickels to modify McQuerry as modified to include the above combination. Doing so allows the user to power the welder on or off (¶ [0024])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762